Citation Nr: 0408346	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by supraventricular tachycardia and Wolff-
Parkinson-White syndrome.  




REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.  He also had subsequent service in the U.S. Air 
Force Reserve, including unverified periods of active duty 
for training (ACDUTRA).  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision, which 
denied service connection for a disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome.  

In a May 2003 decision, the Board denied the veteran's claim 
of service connection for a disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome.  

He subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the VA Office of General Counsel 
filed an unopposed Motion requesting that the Court vacate 
the Board's May 2003 decision and remand the case to the 
Board for additional development.  

In an October 2003 Order, the Court granted the Motion, 
vacated the May 2003 decision of the Board, and remanded the 
claim to the Board for compliance with directives that were 
specified in the Motion.  




REMAND

As noted in the Introduction, in the May 2003 decision, the 
Board denied the veteran's claim of service connection for a 
disability manifested by supraventricular tachycardia and 
Wolff-Parkinson-White syndrome.  

In that decision, the Board essentially concluded that the 
evidence did not show that the veteran's claimed disability 
was present during his period of active service or his 
subsequent ACDUTRA service, or that his disability was caused 
by any incident or event of active service or his subsequent 
ACDUTRA service.  

However, in the September 2003 motion, the VA Office of 
General Counsel asserted that the Board had failed to fully 
comply with VA's duty to assist the veteran in the 
development of his claim.  

In particular, it was found that the Board should have 
obtained a clarifying medical opinion as to whether it was at 
least as likely as not that the veteran's current disability 
manifested by supraventricular tachycardia and Wolff-
Parkinson-White syndrome was related to service.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. § 5103A (West 2002).  

The VA Office of the General Counsel also recognized that the 
RO had attempted to obtain service medical records from the 
veteran's ACDUTRA service from the National Personnel Records 
Center (NPRC), Moody Air Force Base (AFB) in Georgia, and 
MacDill AFB in Florida, but concluded that further attempts 
should have been made to obtain those records.  

It was noted that, if the veteran's service medical records 
ultimately could not be obtained, the veteran should be 
advised to submit alternate forms of evidence to support his 
assertion that he received treatment for his condition during 
his periods of ACDUTRA.  

In accordance with these directives, the Board concludes that 
a remand of this case to the RO is necessary in order to 
ensure that the requirements of VCAA are fully complied with 
by obtaining an additional medical opinion, and by 
undertaking further efforts to obtain the veteran's complete 
service medical records.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also take appropriate 
steps to contact the veteran and ask him 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
claimed disability.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should undertake additional 
efforts to obtain the complete service 
medical records from the veteran's 
ACDUTRA service.  In particular, the RO 
should request such records from the Air 
Reserve Personnel Center in Denver, 
Colorado, 80280-5000, and the Air Force 
Personnel Center (AFPC) at Randolph AFB, 
Texas, 78150.  If neither of these 
facilities has such records, the RO 
should issue further requests to the 
NPRC, Moody AFB in Georgia, and MacDill 
AFB in Florida.  If none of these 
agencies is able to provide the veteran's 
service medical records, the RO should 
advise the veteran of such, and he should 
be advised to submit alternate forms of 
evidence to support his assertion that he 
received treatment for his condition 
during those periods.  

4.  Once the foregoing has been completed 
to the extent possible, the RO should 
make arrangements for the veteran to be 
afforded an examination by a cardiologist 
to determine the likely etiology of his 
claimed disability manifested by 
supraventricular tachycardia and Wolff-
Parkinson-White syndrome.  The claims 
folder must be provided to the examining 
physician for review in conjunction with 
the examination.  All findings should be 
reported in detail.  Based upon a review 
of the case, the VA examiner should 
comment on the likely date of onset of 
the veteran's claimed disability.  In 
particular, the examiner should comment 
as to whether it is at least as likely as 
not that the current disability was first 
manifested during the veteran's active 
military service or ACDUTRA service.  .

5.  Then the RO should then readjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




